DETAILED ACTION
This Office action is in response to amendments received 7 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7 March 2022.  These drawings are not accepted.  The drawing still contain deficient line quality as noted below.  The reference labels are especially difficult to decipher.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings contain deficient line quality.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  Refer to 37 CFR 1.84(l).  See Figures 1-5.  The drawings have a line quality that is too light to be reproduced.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  Refer to 37 CFR 1.84(I).  See Figures 1-5.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claims 1-5 are objected to because of the following informalities:  Regarding claim 1, line 21, “and or” (two occurrences in this line) should be changed to and/or. Regarding claim 5, line 28, “and or” should be changed to and/or.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 7-10, “a difference between estimated NOx emission level, estimated oxygen level and turbine speed, a maximum NOx emission level, a minimum oxygen level, and a maximum turbine speed, respectively” is indefinite.  A difference is defined as “the result of subtracting one number from another” and the term between references two other objects.  However, lines 7-10 reference six variables.  It is unclear how a difference can be determined among six different values.  It is suggested to amend this limitation to a difference between estimated NOx emission level and a maximum NOx emission level, a difference between estimated oxygen level and a minimum oxygen level, and a difference between turbine speed and a maximum turbine speed to remedy this rejection.
Regarding claim 5, lines 12-14, “the difference of an actual value to the maximum turbine speed, the maximum NOx emission level and the minimum or maximum exhaust gas temperature” is indefinite.  A difference is defined as “the result of subtracting one number from another.”  However, lines 12-14 reference four variables.  It is unclear how a difference can be determined among four different values.  It is suggested to amend this limitation to a difference of an actual turbine speed value to the maximum turbine speed, a difference of the estimated NOx emission level to the maximum NOx emission level, and a difference of an actual exhaust gas temperature to the minimum or maximum exhaust gas temperature to remedy this rejection.

Additional Subject Matter
Claims 1-5 are not rejected under art; however, they are rejected under 35 U.S.C. 112(b) and are therefore not allowable.

Response to Arguments
Applicant’s arguments, see pages 8-9 of the Remarks filed 7 March 2022 with respect to the indefiniteness rejections of the terms “gradient direction” and “perturbed” have been fully considered and are persuasive.  “Gradient direction” is equivalent to a representation of a specific gradient/sensitivity of the cost function as gradient denotes the direction of greatest change of a function and “perturbed” is equivalent to being 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746